                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION


FELLOWES, INC.,
                                               Case No. 10 cv 7587
                         Plaintiff,            (consolidated)

            v.                                 and

ACCO BRANDS CORP.,                             Case No. 11 cv 8148
                                               (related)
                         Defendant.
                                               Judge Harry D. Leinenweber


                         MEMORANDUM OPINION AND ORDER

      For the reasons stated herein, Plaintiff’s Motion to Amend

Complaints (Dkt. No. 146) is granted in part and denied in part.

                                  I.   BACKGROUND

     Plaintiff     Fellowes,      Inc.   (“Fellowes”)      and   Defendant   ACCO

Brands   Corporation       (“ACCO”)      are    both    Illinois-based     office

products manufacturers. This case concerns a long-running dispute

between the parties over the validity, and possible infringement

of, Plaintiff’s patents for improved paper shredder technology.

     In November 2010, Plaintiff filed the instant suit, Fellowes,

Inc. v. Acco Brands Corp., No. 10-cv-07587 (“Fellowes I”), alleging

that Defendant was infringing four of its patents. Soon after,

Plaintiff filed a second infringement action, Fellowes, Inc. v.

ACCO Brands Corp., No. 11-cv-04229 (“Fellowes II”), asserting that

Defendant   and    two    other    parties     were    infringing   two   more   of
Plaintiff’s patents.        The Court severed Plaintiff’s infringement

claims against the two non-ACCO parties and sent them to the

Northern District of Ohio, where they were eventually resolved.

The Court then consolidated the remaining claims against Defendant

into Fellowes I.       In 2011, Plaintiff filed a third suit, Fellowes,

Inc. v. ACCO Brands Corp., No. 11-cv-08148 (“Fellowes III”),

alleging     that    Defendant   was     infringing    on    yet   another   of

Plaintiff’s patents. Fellowes III has been reassigned to this

Court.

     Defendant challenged the validity of several of the patents

at issue in Fellows I and III in the U.S. Patent and Trademark

Office (“PTO”). The PTO began reexamining several of the patents,

and this Court stayed all of Fellowes I and III pending resolution

of the PTO proceedings. On August 8, 2017, while Fellowes I and

III were stayed, the PTO issued Plaintiff U.S. Patent No. 9,724,704

(“the     ‘704      Patent”),    concerning      another     shredder-related

invention. The Court received a joint status report from the

parties    in    mid-2018   indicating    that   the   PTO   proceedings     had

concluded.

     Plaintiff now moves to file Amended Complaints in Fellowes I

and III, to reflect the outcome of the PTO proceedings and its new

‘704 Patent. Defendant argues that such amendments should be denied

as futile and prejudicial. Neither party has formally moved to


                                    - 2 -
lift the stay; however, the Court now lifts the stay sua sponte

due to the resolution of the PTO proceedings. See Landis v. N. Am.

Co., 299 U.S. 248, 254 (1936) (stating that the power to stay

proceedings is incidental to the power inherent in every court to

efficiently manage its docket).

     The following is a list of the patents at issue in Fellowes

I and III, and, for the patents that underwent PTO proceedings,

the outcomes of those proceedings:

           Fellowes I (consolidated with Fellowes II):

     U.S. Patent No. 7,631,822 (“the ‘822 Patent”): After an
     inter partes reexamination (Control No. 95/001,736), the
     PTO issued a certificate canceling all original and
     reissued claims. Plaintiff filed a notice of appeal to
     the Federal Circuit (No. 2017-001274); by mutual
     agreement between the parties, the appeal was dismissed.

     U.S. Patent No. 6,978,954 (“the ‘954 Patent”): On
     January 25, 2015, after an inter partes reexamination
     (Control No. 95/001722), the PTO issued a certificate
     canceling all claims.

     U.S. Patent No. 7,963,468 (“the ‘468 Patent”): A Patent
     Examiner rejected Claims 9-12 in an inter partes
     reexamination. The Patent Trial and Appeal Board
     (“PTAB”) reversed that rejection. The Federal Circuit
     reversed the Patent Examiner’s finding and remanded the
     PTAB’s decision. See ACCO Brands Corp. v. Fellowes,
     Inc., 813 F.3d 1361, 1368 (Fed. Cir. 2016). The PTAB
     then affirmed the Patent Examiner’s rejection of claims
     9-12. Acco Brands Corp. Respondent, Requester v. Owner,
     Appeal 2013-010043, 2017 WL 3638350, at *18 (P.T.A.B.
     Aug. 22, 2017). Plaintiff appealed that PTAB decision to


                              - 3 -
    the Federal Circuit; the Federal Circuit dismissed the
    appeal at the parties’ later request. The PTO has issued
    a certificate cancelling claims 9-12.

    U.S. Patent No. 7,631,823 (“the ‘823 Patent”): Defendant
    did not challenge the validity of this patent at the
    PTO.

    U.S. Patent No. 7,226,009 (“the ‘009 Patent”): Defendant
    did not challenge the validity of this patent at the
    PTO.

    U.S. Patent No. 7,025,293 (“the ‘293 Patent”): Defendant
    did not challenge the validity of this patent at the
    PTO.

                                Fellowes III:

    U.S. Patent No. 8,020,796 (“the ‘796 Patent”): After an
    ex parte reexamination (No. 90/013,046), the PTO issued
    a certificate canceling claims 1, 2, 21, and 22; amending
    claims 16-18, 20, and 31; adding claims 32-33; and
    confirming claims 11, 12, and 19.

    U.S. Patent No. 8,464,767 (“the ‘767 Patent”): After an
    inter partes review (No. IPR2013-00566), the PTAB
    determined that claim 1-2, 4-9, 11-24, and 26-45 are
    unpatentable; the Federal Circuit affirmed. ACCO Brands
    Corp. v. Fellowes, Inc., IPR2013-00566, 2015 WL 1009186
    (P.T.A.B. Feb. 12, 2015), aff’d, Fellowes, Inc. v. ACCO
    Brands Corp., 642 F. App’x 994 (Fed. Cir. 2016). The PTO
    issued a certificate canceling claims 1-2, 4-9, 11-24,
    and 26-45. Claim 3, 10, and 25 remain.

                          II.     LEGAL STANDARD

    Under Federal Rule of Civil Procedure 15(a), a court “should

freely   give   leave”   to   amend   the   pleadings   “when   justice   so


                                    - 4 -
requires.” FED. R. CIV. P. 15(a). Rule 15(a) reflects “a liberal

attitude towards the amendment of pleadings.” Soltys v. Costello,

520 F.3d 737, 743 (7th Cir. 2008). However, a court has discretion

to deny a proposed amendment if the moving party has unduly delayed

in filing the motion, if the opposing party would suffer undue

prejudice, or if the pleading is futile. Id. The standard for

futility    is    whether     the   amended    pleadings   would    withstand   a

Rule 12(b)(6) motion to dismiss. Gen. Elec. Capital Corp. v. Lease

Resolution Corp., 128 F.3d 1074, 1085 (7th Cir. 1997). Accordingly,

a proposed amendment must allege enough facts to state a claim to

relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009).

                               III.    DISCUSSION

                 A.    First Amended Complaint (Fellowes I)

     In its proposed First Amended Complaint, Plaintiff seeks to

withdraw its allegations under the ‘822, ‘954, and ‘468 Patents,

and continue its claims regarding the ‘823, ‘009, and ‘293 Patents.

The Court notes that Defendant does not oppose Plaintiff’s request

to amend the Fellowes I Complaint. Furthermore, such amendment is

not unduly delayed or futile. Soltys, 520 F.3d at 743. Accordingly,

Plaintiff   may       amend   its   Fellowes   I   pleadings   to   clarify   the

remaining patents in that case. The pleadings must clearly state



                                       - 5 -
the patent claims that Plaintiff is asserting Defendant infringed,

as explained later in this Opinion.

            B.   Second Amended Complaint (Fellowes III)

     In its proposed Second Amended Complaint, Plaintiff seeks to

withdraw allegations related to the ‘767 Patent, continue alleging

infringement under the ‘796 Patent, and add allegations based on

its new ‘704 Patent. Defendant argues that amending the Fellowes

III pleadings is futile because the doctrine of issue preclusion

bars Plaintiff from asserting the ‘704 and ‘706 Patents.

     Issue preclusion prohibits “successive litigation of an issue

of fact or law actually litigated and resolved in a valid court

determination essential to the prior judgment,” even if the issue

recurs in the context of a different claim. Taylor v. Sturgell,

553 U.S. 880, 892 (2008) (citation omitted). To establish issue

preclusion,   Defendant    must   show:    (1)   the   issue   sought    to   be

precluded is the same as an issue in the prior litigation; (2) the

issue must have been actually litigated in the prior litigation;

(3) the determination of the issue must have been essential to the

final judgment; and (4) the party against whom estoppel is invoked

must have been fully represented in the prior action. Adams v.

City of Indianapolis, 742 F.3d 720, 736 (7th Cir. 2014). While the

Seventh   Circuit   sets   the    issue    preclusion    criteria,      Federal

Circuit law governs the aspects of issue preclusion that are unique

                                   - 6 -
to patent law. Aspex Eyewear, Inc. v. Zenni Optical Inc., 713 F.3d

1377, 1380 (Fed. Cir. 2013) ([W]hether a particular claim in a

patent case is the same as or separate from another claim has

special application to patent cases, and we therefore apply our

own law to that issue.”).

     Defendant argues that issue preclusion bars Plaintiff from

accusing Defendant of infringing certain claims in the ‘704 and

‘796 Patents because those claims are not materially different

from claims in the ‘767 Patent that the PTAB and Federal Circuit

have found to be invalid. The Court will assess the ‘704 and ‘796

Patents separately. Plaintiff does not dispute that it was fully

represented at all the proceedings at issue; consequently, the

fourth element of issue preclusion is satisfied for both the ‘704

and ‘706 Patents.

     1. The ‘704 Patent

          a.   Same Issue

     The PTO issued the ‘704 Patent in 2017, and the PTAB has not

adjudicated its validity. However, Defendant asserts that many of

the ‘704 Patent’s claims (1-3, 6-27, and 29-38) are not materially

different from the ‘767 Patent’s claims (1-2, 4-9, 11-24, 26-45)

that the PTAB found unpatentable—a decision the Federal Circuit

affirmed. ACCO Brands Corp. v. Fellowes, Inc., IPR2013-00566, 2015

WL 1009186 (P.T.A.B. Feb. 12, 2015), aff’d, Fellowes, Inc. v. ACCO


                              - 7 -
Brands Corp., 642 F. App’x 994 (Fed. Cir. 2016). The ‘704 Patent

contains 38 claims, all of which are identical to the ‘767 Patent’s

invalidated claims except for two groupings. The first group

includes the ‘704 Patent’s claims 4, 5, and 28. Those claims

correspond to the ‘767 Patent’s remaining valid claims 3, 10, and

25. Since the ‘704 Patent’s claims 4, 5, and 28 are identical to

‘767’s claims that were not invalidated by the PTAB, the Court

finds, and Defendant apparently agrees, that issue preclusion does

not bar Plaintiff from asserting the ‘704 Patent’s claims 4, 5,

and 28.

     The second grouping of claims—1, 16, 26, and 34—requires a

deeper analysis. These are the four independent claims of the ‘704

Patent and are the only claims in the ‘704 Patent that contain new

language to differentiate themselves from the invalidated ‘767

claims. The Court will refer to the altered language in claims 1,

16, 26, and 34 as the “immediately limitation.”    The immediately

limitation is emphasized in italics below:

     [A] controller coupled to the motor . . . said controller
     performing a predetermined operation in response to
     determining that the at least one criterion has been
     met. (See ‘767 Patent, invalidated claims 1, 15, 23,
     28.)

     [A] controller coupled to the motor . . . said controller
     being configured to prevent operation of the motor in
     the shredding direction immediately in response to
     determining that the at least one criterion has been met

                              - 8 -
     to prevent the one or more additional articles from
     jamming the shredder mechanism. (See ‘704 Patent,
     claims 1, 16, 26, 34, Ex. 2 to Def.’s Resp., Dkt. No.
     147-2 (emphasis added).)

     Defendant asserts that a shredder that stops “immediately”

after it senses a criterion related to too much paper having been

inserted in the machine is not materially different from a shredder

that stops after an undefined period of time. The Federal Circuit

has held that issue preclusion is not limited to identical patent

claims. Ohio Willow Wood Co. v. Alps S., LLC, 735 F.3d 1333, 1342

(Fed. Cir. 2013). Rather, the “identity of the issues that were

litigated”    determines      whether   preclusion    applies.      Id.   If

differences   between   the    unadjudicated    and   adjudicated    patent

claims “do not materially alter the question of invalidity,” issue

preclusion applies. Id. Defendant asserts that the immediately

limitation merely uses “slightly different language to describe

substantially the same invention.” See id.

     Plaintiff   argues    that   the   ‘704   Patent’s   claims    are   not

materially similar to the invalidated ‘767 Patent claims, because

the PTO issued the ‘704 Patent even after Plaintiff informed it

that the PTAB had invalidated the ‘767 Patent. (See Preliminary

Amendment of the ‘704 Patent, Ex. D to Pl.’s Reply at 13, Dkt. No.

148-1 (wherein Plaintiff noted that the claims of the ‘704 Patent

are “similar to the claims of” the ‘767 Patent, and explained that


                                   - 9 -
the PTAB found most claims in the ‘767 Patent to be unpatentable).)

In   its    Preliminary       Amendment      to     the    ‘704    Patent,        Plaintiff

encouraged the PTO to find that the immediately limitation rendered

the ‘704 Patent’s claims patentable despite the PTAB’s decision on

the ‘767 Patent. (Id. at 12.) Plaintiff also correctly points out

that    the   ‘704      Patent,     like    all     patents,      enjoys    a     statutory

presumption of validity. See 35 U.S.C. § 282.

       However, the fact that the PTO issued the ‘704 Patent does

not bar issue preclusion. The Court is not bound by the issuance

of a patent—it must make its own independent determination of

patent validity. See Medrad, Inc. v. MRI Devices Corp., 401 F.3d

1313,      1322   (Fed.    Cir.     2005).    Indeed,      when    considering        issue

preclusion        in    the   patent       context,       the   Court      must    compare

unadjudicated patents to adjudicated patents, to determine whether

they are materially similar. See Ohio Willow Wood, 735 F.3d at

1342. Thus, Plaintiff’s argument that because the PTO issued the

‘704 Patent it cannot be materially similar to the ‘767 Patent,

fails. Plaintiff further fails to explain how the immediately

limitation would change an invalidity analysis. Id. at 1343.

       A   brief       recitation    of    the    relevant      PTAB    proceedings      is

necessary to analyze the identity of issues adjudicated at the

PTAB, and those before the Court now. In 2014, at Defendant’s

request, the PTO authorized an inter partes review of the ‘767


                                           - 10 -
Patent. On February 12, 2015, the PTAB determined that the ‘767

Patent’s claims 1-2, 4-9, 11-24, and 26-45 are unpatentable under

35 U.S.C. § 103(a). See Fellowes, 2015 WL 1009186. Section 103(a)

states that only non-obvious subject matter is patentable. 35

U.S.C. § 103(a). The PTAB found that the above-listed ‘767 claims

were unpatentable as obvious over prior art, specifically the

“Aries,” “Ricoh,” and “JP ‘445” patents. Id. at *16. The PTAB found

that the ‘767 Patent’s independent claims 1, 15, 23, and 28, were

obvious over Aries. Id. The Federal Circuit affirmed the PTAB

decision. Fellowes, Inc. v. ACCO Brands Corp., 642 F. App’x 994

(Fed. Cir. 2016).

     The new language in the ‘704 Patent’s claims 1, 16, 26, and

34 create two “differences” from the invalidated ‘767 Patent’s

claims:    (1)   the   motor   stops   “immediately”    in   response     to   a

determination that a predetermined maximum thickness threshold has

been violated; and (2) the purpose of such stoppage is to prevent

the shredder from becoming jammed. The corresponding ‘767 Patent’s

claims state that the motor would stop an undefined period of time

after   determining     the    maximum   thickness     threshold    has   been

violated, and do not specify that the purpose of this stoppage is

to prevent jamming.

     The   immediately     limitation    was   not   present   in   the   ‘767

Patent’s claims, but complete identity of claims is not required


                                   - 11 -
to   satisfy    the   identity-of-issues   requirement     for   claim

preclusion. Ohio Willow Wood, 735 F.3d at 1342. The invalidated

‘767 Patent’s claims “require that the controller monitors input

from the thickness detector and, upon detecting a violation of a

predetermined    maximum   thickness    threshold,   the   controller

determines if the input meets at least one criterion corresponding

to insertion of one or more additional articles.” Fellowes, 2015

WL 1009186, at *8. The new ‘704 Patent’s claims do not meaningfully

alter that function. Here, if the immediately limitation was

present in the ‘767 Patent’s claims, it would not have changed the

PTAB’s judgment. And if the differences between the unadjudicated

and adjudicated patent claims “do not materially alter the question

of invalidity,” issue preclusion applies. Ohio Willow Wood, 735

F.3d at 1342. The PTAB explicitly held that selecting between an

immediate or time-delayed motor shutdown is not a patentable

innovation:

     [A]lthough the immediate shutdown of a shredder motor
     may be beneficial in acting as a protective measure to
     prevent shredder damage, the triggering of a time delay
     to account for paper waving or flapping operates as a
     convenience to alleviate unnecessary motor shutdown. We
     do not discern that such selection between those two
     known options is the product of innovation, but is
     instead simply the exercise of the routine skill of an
     artisan.




                               - 12 -
Fellowes, 2015 WL 1009186, at *11. Thus, the immediately limitation

is insufficient to constitute a material difference.

       Nor does the new “purpose” language (“to prevent the one or

more   additional   articles   from   jamming   the   shredder.   .   .”)

materially differentiate the ‘704 Patent’s claims from the ‘767

Patent’s claims. There are statements throughout the ‘767 Patent,

including in the specification, asserting that the purpose of the

invention is to prevent jamming. (See ‘767 Patent, 1:46-48 (“By

sensing thickness of the articles being fed, the shredder can be

stopped (or not started) before a jam occurs.”); 1:65-67 (“It is

an aspect of the invention to provide a shredder that does not jam

as a result of too many papers. . .”); 6:45-48 (“In an embodiment

of the invention, the shredder 10 includes a thickness detector

100 to detect overly thick stacks of documents or other articles

that could jam the shredder mechanism 16.”); 13:47-50 (“If the

controller 200 determines that the jam proof system is turned on,

the controller 200 detects the thickness of the article fed into

the throat 36 of the shredder 10.”), Ex. 1 to Def.’s Resp., Dkt.

No. 147-1.) The PTAB considered the ‘767 Patent’s claims in light

of the specification, Fellowes, 2015 WL 1009186, at *4, and still

determined the corresponding claims to be invalid. Thus, including

this purpose language in the independent claims of the ‘704 Patent




                                - 13 -
does nothing to distinguish it from the invalidated ‘767 Patent’s

claims.

     The new language in the ‘704 Patent’s claims 1, 16, 26, and

34 does not render those claims materially different from the

invalidated   ‘767    Patent’s   claims    1,   15,   23,    and   28   claims.

Therefore, the issue that the PTAB adjudicated—the validity of the

‘767 Patent’s claims—is the same issue currently before the Court.

          b. Actually Litigated & Essential to the Final Judgment

     As an initial matter, Plaintiff argues that that the PTAB’s

judgment cannot preclude an issue before this Court because only

a district court’s finding that a patent is invalid can create

issue preclusion for another patent. Plaintiff misstates the law.

The Supreme Court has held that issue preclusion is “not limited

to those situations in which the same issue is before two courts.

Rather,   where   a    single    issue    is    before   a    court     and   an

administrative agency, preclusion also often applies.” B & B

Hardware, Inc. v. Hargis Indus., Inc., 135 S. Ct. 1293, 1303

(2015). In B & B Hardware, Inc. v. Hargis Indus., Inc., 135 S. Ct.

1293 (2015), the Supreme Court considered the preclusive effect of

decisions by the Trademark Trial and Appeal Board (“TTAB”) and

held that “a court should give preclusive effect to TTAB decisions

if the ordinary elements of issue preclusion are met.” Id. at

1299. The Federal Circuit has applied B & B Hardware to PTAB


                                  - 14 -
decisions,    finding    that        the   TTAB     and     the      PTAB   “are

indistinguishable for preclusion purposes.” MaxLinear, Inc. v. CF

CRESPE LLC, 880 F.3d 1373, 1376 (Fed. Cir. 2018). Thus, the Supreme

Court and the Federal Circuit have instructed courts to give issue

preclusive effect to PTAB decisions if the ordinary elements of

issue preclusion are met. See B & B Hardware, 135 S. Ct. at 1299.

     Plaintiff further argues that the ‘704 Patent’s claims were

not “actually litigated” because the PTAB used a different burden

of proof when assessing the ‘767 Patent. The burden of proof in

the PTAB proceeding was different from the burden this Court would

apply. In inter partes review, the challenger (or the PTO) must

establish unpatentability “by a preponderance of the evidence”; in

district court, a challenger must prove invalidity by “clear and

convincing evidence.” Cuozzo Speed Techs., LLC v. Lee, 136 S. Ct.

2131, 2144 (2016). And the PTAB uses the “broadest reasonable

interpretation”     standard    for    claim      construction,      whereas   a

district court gives claim terms their “ordinary and customary

meaning” from the perspective of a person of ordinary skill in the

art of the invention. Phillips v. AWH Corp., 415 F.3d 1303, 1312-

13   (Fed.   Cir.   2005).     The    Seventh     Circuit      has   held   that

issue preclusion may    be     defeated    by   shifts    in   the    burden   of

persuasion or by changes in the degree of persuasion required to




                                     - 15 -
prevail. Kunzelman v. Thompson, 799 F.2d 1172, 1176 (7th Cir.

1986).

     However, in this case, the differing burdens do not defeat

issue preclusion. The Federal Circuit recently held that its

affirmance    of   the   PTAB’s    invalidity      findings   has   an   issue

preclusive effect on all pending actions in district courts. XY,

LLC v. Trans Ova Genetics, 890 F.3d 1282, 1294 (Fed. Cir. 2018)

(reasoning that the patentee, having been afforded the opportunity

to exhaust his remedy of appeal, has “had his day in court” and a

defendant    should   not   have   to   continue    defending   a   suit   for

infringement of an adjudged invalid patent). In so finding, the

court rejected the argument articulated in the dissent, that PTAB

opinions should not have preclusive effect in district courts

because of the different standards of validity, burdens of proof,

and standards of appellate review. See id. at 1300 (Newman, J.,

dissenting). Though the Court could end its inquiry here, to also

satisfy the remaining elements of issue preclusion as set forth by

the Seventh Circuit, the Court notes that the subject of the ‘704

Patent’s claims was essential to the PTAB’s final judgment.

     The PTAB considered the exact issue of using an immediate or

delayed motor shutdown, and found that selection of one or the

other is not a patentable innovation, but rather a choice between




                                   - 16 -
two alternatives that are known to a person of ordinary skill in

the art:

     The record, thus, demonstrates it was known in the art
     that   thickness   thresholds,  specifically   violation
     thereof, may provide either of two functions: (1) almost
     immediate shutdown of a shredder motor; or (2)
     establishment of a time period, during which motor
     shutdown may be preempted, but after which shutdown
     occurs. . . . [A] skilled artisan would have appreciated
     reasonably that there is trade-off in the selection of
     responses to violations of thickness thresholds. That
     is, although the immediate shutdown of a shredder motor
     may be beneficial in acting as a protective measure to
     prevent shredder damage, the triggering of a time delay
     to account for paper waving or flapping operates as a
     convenience to alleviate unnecessary motor shutdown. We
     do not discern that such selection between those two
     known options is the product of innovation, but is
     instead simply the exercise of the routine skill of an
     artisan.

Fellowes,     2015   WL   1009186,   at   *10-11   (emphasis   added).

Accordingly, all four prongs of issue preclusion are present.

     The remainder of the ‘704 Patent’s claims that Defendant seeks

to preclude Plaintiff from asserting (2-3, 6-15, 17-27, 29-33, and

35-38) are all identical to invalidated claims in the ‘767 Patent,

and depend on claims 1, 16, 26, and 34. Because 1, 16, 26, and 34

are barred by issue preclusion, so too are 2-3, 6-15, 17-27, 29-

33, and 35-38. Plaintiff is barred from asserting claims 1-3, 6-

27, and 29-38 of the ‘704 Patent.

     2.     The ‘796 Patent


                                - 17 -
            a.   Same Issue

       Defendant argues that issue preclusion bars Plaintiff from

asserting claims 19 and 20 of the ‘796 Patent, as those claims are

not materially different from invalidated claims 11 and 12 of the

‘767 Patent. Indeed, ‘796 Patent’s claims 19 and 20 are identical

to invalidated ‘767 Patent’s claims 11 and 12 with one exception:

claim 19 uses a “thickness detector” rather than a “variable

thickness detector.” Below are the relevant claims from the ‘796

Patent, with the differences from the ‘767 Patent indicated in

strikethrough:

       ‘796 Claim 19. A shredder according to claim 1, wherein
       said variable thickness detector includes a contact
       member in the throat movable by engagement of the at
       least one article being received in the throat, and a
       sensor for detecting movement of the contact member.

       ‘796 Claim 20. A shredder according to claim 19, wherein
       said sensor is an optical sensor.

       Plaintiff does not explain how the presence of a variable

thickness detector materially distinguishes claims 19 and 20 from

the otherwise identical and invalidated claims 11 and 12 from the

‘767 Patent. Instead, Plaintiff raises the same argument it did

with the ‘704 Patent—the ‘796 Patent must be materially different

because the PTO issued it knowing that, at the time, the related

‘767 Patent was being challenged at the PTAB. As explained above,

this    argument    is   insufficient    to   bar   issue   preclusion.

                                - 18 -
Furthermore,   the   PTO    issued     the     ‘796    Patent’s    reexamination

certificate on September 2, 2014—before the PTAB invalidated the

relevant claims in the ‘767 Patent, in February 2015. (‘796 Ex

Parte Reexamination Certificate, Ex. 3 to Def.’s Resp., Dkt. No.

147-3.) Thus, the Court cannot give the PTO’s decision to issue

the ‘796 Patent much weight. Rather, the Court must look to the

actual identity of the issue before the PTAB and this Court.

     A thickness detector, described in the ‘796 Patent’s claim 1,

“detect[s] a thickness of the at least one article to be shredded

being received by the throat.” (‘796 Patent, 14:42-44, Ex. 3 to

Def.’s   Resp.,   Dkt.     No.   147-3.).      Unsurprisingly,         a   variable

thickness detector “detect[s] and output[s] varying amounts of

detected thicknesses.” (‘796 Patent, 15:2-3.) Plaintiff conceded

in the ‘767 Patent litigation that Aries disclosed a thickness

detector,   Fellowes,    2015    WL    1009186,       at   *8,   and   that   Ricoh

disclosed a variable thickness detector. Id. at *12. Both thickness

detectors and variable thickness detectors are “known” elements.

Id. at *10, 12. Thus, the difference in the unadjudicated claim

does not materially alter the question of invalidity. See Ohio

Willow Wood, 735 F.3d at 1342.

     The difference between ‘796 Patent claims 19 and 20 and ‘767

Patent claims 11 and 12 is not material. Therefore, the PTAB’s




                                      - 19 -
adjudication of the patentability of the ‘767 Patent’s claims is

the same issue currently before the Court.

            b.    Actually Litigated & Essential to the Final Judgment

     The PTAB found that the ‘767 Patent’s claims 11 and 12 were

unpatentable as obvious over the Ricoh and Aires patents. Fellowes,

2015 WL 1009186, at *12 (“[T]he combination of Ricoh and Aries

discloses all of the elements of claims [11 and 12].”). As the

Court has already explained, the Federal Circuit affirmed the

PTAB’s   decision,       which   the    Federal    Circuit    has    indicated   is

sufficient to create an issue preclusive effect on these claims.

See XY, 890 F.3d at 1294.

     Regardless,      for    the   sake    of     assessing   all     the   Seventh

Circuit’s issue preclusion elements, the Court notes that the

materially similar ‘767 Patent claims were actually litigated and

essential    to    the    PTAB’s       judgment.    Plaintiff       and   Defendant

litigated the validity of ‘767 Patent claims 11 and 12 before the

PTAB; the PTAB considered the parties’ arguments and the record,

and held that the claims were obvious:

     ACCO contends that claims 8, 9, 11, 12, 18-20, 31-33,
     35-37, 39-41, and 43-45 are unpatentable over Aries and
     Ricoh. . . . Each of the above-noted dependent claims
     add features specifying that a thickness detector is a
     “variable thickness detector,” and a particular “sensor”
     or “optical sensor” is associated with a shredder. ACCO
     relies on Ricoh as disclosing those added features.
     . . . Fellowes does not dispute that Ricoh discloses the


                                       - 20 -
       features added by each of claims 8, 9, 11, 12, 18-20,
       31-33, 35-37, 39-41, and 43-45. Rather, Fellowes
       contends that “there would have been no objective
       reasons for one of ordinary skill in the art at the time
       of Patent Owner's invention to have looked to Ricoh in
       order to modify the shredder of Aries.” . . . We agree
       with Petitioner that the combination of Ricoh and Aries
       discloses all of the elements of claims 8, 9, 11, 12,
       18-20, 31-33, 35-37, 39-41, and 43-45. We further agree
       that a skilled artisan would have had reason to make the
       combination because it would have been nothing more than
       the combination of known elements, in a known way, to
       achieve a predictable result.

Fellowes, 2015 WL 1009186, at *11-12.

       Accordingly, all four prongs of issue preclusion are present

for the ‘796 Patent’s claims 19 and 20. Plaintiff is barred from

further asserting these claims against Defendant.

       3.   Prejudice

       Defendant argues that it will be unduly prejudiced if the

Court grants Plaintiff leave to amend. See Soltys, 520 F.3d at

743. Defendant first contends that Plaintiff did not inform the

Court of the ‘704 Patent in a timely manner. The PTO issued the

‘704   Patent   to   Plaintiff   on   August   8,   2017;   Plaintiff   first

informed the Court of the that patent on October 23, 2018. However,

Defendant does not claim that it was uninformed of the ‘704 Patent

until October 2018, only that the Court was. The Court does not

find itself prejudiced by the time lapse. This argument fails.



                                  - 21 -
     Next,   Defendant   argues    that    Plaintiff’s   proposed   amended

complaints   do   not    plead    sufficient    facts    to   support   its

infringement allegations with respect to each asserted patent

claim. There is disagreement among district courts in the Seventh

Circuit as to the level of pleading specificity that Twombly and

Iqbal require in patent cases. Compare Oil-Dri Corp. of Am. v.

Nestle Purina Petcare Co., No. 15-CV-1067, 2017 WL 1197096, at *5

(N.D. Ill. Mar. 31, 2017) (“Twombly and Iqbal require plaintiffs

to   plead   sufficient     facts    supporting     their     infringement

allegations with respect to each asserted patent claim.”), with

Orion Energy Sys. Inc. v. Energy Bank Inc., No. 16-C-1250, 2017 WL

4773301, at *2 (E.D. Wis. Oct. 23, 2017) (finding that requiring

plaintiffs to plead facts supporting infringement allegations for

all asserted claims would be contrary to the spirit of the Federal

Rules of Civil Procedures).

     The Court need not weigh in on this debate. The Court has a

general mandate to construe the Federal Rules of Civil Procedure

to secure the just, speedy, and inexpensive determination of every

action and proceeding. FED. R. CIV. P. 1. In light of this case’s

lengthy history, the multiple patents at issue, and the variety of

claims within those patents that Plaintiff can no longer pursue,

the parties and the Court would be well served by ongoing clarity

regarding the remaining patent claims at issue. Thus, Plaintiff’s


                                  - 22 -
Amended Complaints must identify which patent claims it is accusing

Defendant of infringing. The Court, however, is not requiring

Plaintiff to plead facts with respect to each asserted patent

claim. Nor is the Court excusing the parties from their parallel

obligations under the Local Patent Rules.

                           IV.   CONCLUSION

     For the reasons stated herein, Plaintiff’s Motion to Amend

Complaints (Dkt. No. 146) is granted in part and denied in part.

Plaintiff is barred from accusing Defendant of infringing the

following patent claims:

     (1)   ‘704 Patent Claims: 1-3, 6-27, and 29-38; and

     (2)   ‘796 Patent Claims: 19-20.

     Plaintiff has leave to file a First Amended Complaint in

Fellowes I that withdraws allegations related to the ‘822, ‘954,

and ‘468 Patents, and continues allegations related to the ‘823,

‘009, and ‘293 Patents. Plaintiff is also granted leave to file a

Second Amended Complaint in Fellowes III that withdraws the ‘767

Patent and adds the remaining claims under the ‘704 Patent that

are not barred by issue preclusion: 4, 5, and 28. It is unclear to

the Court whether Plaintiff seeks to continue asserting any of the

‘796 Patent’s claims other than 19 and 20, which are now barred.

If Plaintiff wishes to assert any of the ‘796 Patent’s remaining

claims that are not barred by issue preclusion it may do so. In


                                 - 23 -
both of its amended pleadings, Plaintiff must specify which patent

claims it is alleging that Defendant infringed.   Plaintiff shall

file the Amended Complaints on or before May 6, 2019.


IT IS SO ORDERED.




                                   Harry D. Leinenweber, Judge
                                   United States District Court


Dated: 4/22/2019




                             - 24 -
